Case 3!20-cv-00248-CRE Document 1-11 Filed 12/08/20 Page 1 of 4

ZEN THE UNITED STATES DISTRICT CouRT __

 

al FOR | THE WiES TERN. DISTRICT oF PENNS YOVANTA i
TERENEE CRAMLEY, ugg oe 3 _ ee
Me ee UMMONS.

 

Ss Felix, Lin his officiel capacity c @s 5 Caplan, a | Civil Beton No. 3.
Micki Meserin bee official capacity as. Wrrsew |

 

 

 

 

TO THE ABOVE NAMED D DEFENDANTS ; - ce

 

 

Viwaee here bal SUMmmen20 ano Caquiten te Serve upon Plain gfe, whose atlas. an
ig! Terence Crasuley * 14 (G2-08-F Fer Locatte , PO. BOX 1000, CRESS oN, PA

16630 ~ 1602 an ansyian os complaint whick i¢ hera wth serveo. UPON.

 

 

yeu , with in Zo DIYS ayTer service of this SUMMAG MS WIEN you, axc(usive

of theday, of service or GO ) days if the. Uf, §. Government er it's offe car agent _ —
_thereot. is adeeedant i you fi to de so, Judgamet by defeat. willbz

 

 

 

 

 

 

 

 

 

 

 

 

 

Sek. of the clack _ ee
Date: oe eLesre a oe

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

: 7 (0202 / 9 fe! aE
Be ere PAY)

 

 

 

 

. “prrgioa OP NE “papriawep Forex my wok (swab Noybt
ay II jiM ‘tl nojap Ag prawebpat ‘as Mp ay [Pap nok ft* proprapapy 3] fran

 

 

 

 

 

 

$r7 Py] sg 0 3 prmwnsol sn ce ShEC OF Uo” BIINITS Ti Rep ayy + —
GASAPIRT aah wed SHOWS: SIE JO DATES Jap shee ern’ Wk

 

NEAT CIATES VIAN OFOY SP VDI tA Popd wos a Ue we SNE ne i00/-0€99)

 

IP NOS PET "SOOT KOT Od “H} 1507 DY "h80-2 bibl OMY ) PIA] TS

 

 

 

 

: TEREp? peeym Henao jd NOOW BAPES af wasn tA ONT OSNOWWINE nqry tre “

 

 

 

i !
TOLNHINAS ad Va wan ISH ant

 

. + noqe jay se Ujodtay porsgtle ag ne FAO, PN
oe IN MOH Y IAT woo “nmyeey sv Tyros pre ‘s1y MON, eo

SNOWWNS a
ee Hyon & Cymaty WIR

 

 

 

 

 
Case 3:20-cv-00248-CRE Document 1-11 Filed 12/08/20 Page 3 of 4

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Mars hals Service See “Instructions for Service of Process bv lS. Marshal"
a
PLAINTIFF COURT CASE NUMBER
TERENCE CRAWLEY 2:20-0:28
DEFENDANT TYPE OF PROCESS
Vicki Moser in her efficial capacity as Waroew Secvice of Complaint Sammons

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J VickiMescr, 172 SainedtTeseph $4.

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

Loratt ,PA £5770

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
ee ¢ served with this Form 285
| Terewee Cras bum #1 gq 08
i Number of parties to be }
F Cr Locate served in this case two
P.O {Bex /000 ,
CG P2SSOM Pfr ile GSo~ (007 Check for service
[ ~ / . on U.S.A,

 

All Telephone Numbers, and Estimated Times Available for Service): m ; db j F CL Core

 

 

fod Bet Loretto T12 s ra arab Rural Route 276 Fold
P.0 «Box 100g Loratte PR t6q¢0
Crass oN, PA [e630-10%7 “Ph sical aoorest) Leretto, PA 15940
(mou lt Ng ADOTESs ) CPagsi¢ (delivers poore 3)
Signature of Attorney other Originator requesting service on behalf of: Oh amnne TELEPHONE NUMBER DATE
2, 2 . CL ["] DEFENDANT WN |p / 2/ & /rer0

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Signature of Authorized USMS Deputy or Clerk Date

 

 

I acknowledge receipt for theitotal | Total Process | District of District to
number of process indicated. | Origin Serve

(Sign only for USM 285 if more
than one USM 285 is submitted) No. No.

 

I hereby certify and return that rd have personally served 0] have legal evidence of service, [_] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

n that Iam unable to locate the individual, company, corporation, etc. named above (See remarks below)

L] A person of suitable age and discretion
then residing in defendant's usual place
of abode

["] Thereby certify and retur
Name and title of individual sérved (jfnot shown above)

 

Date Time
Cam
CJ pm

Address (complete only different than shown above)

 

Signature of U.S Marshal or Deputy

 

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits
including endeavors)

 

 

REMARKS.

t ‘

peprrerrars | CLERK OF THE COURT
2 USMS RECORD

PRIOR EDITIONS MAY BE USED

3. NOTICE OF SERVICE .
4 BILLING STATEMENT® To be returned to the U.S. Marshal with payment, Form USM-285
if any amount 1s owed Please remit promptly payable to U.S Marshal Rev. [2/15/80
Automated 01/00

5 ACKNOWLEDGMENT OF RECEIPT
Case 3:20-cv-00248-CRE Document 1-11 Filed 12/08/20 Page 4 of 4

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Mars hals Service See “Insttuctions for service of Process by LS. Marshal"
a OS
PLAINTIFF COURT CASE NUMBER

TEREN CE CRAWLEY 3. 20-4) ~ ZY®
DEFENDANT TYPE OF PROCESS
§. Felix aN his official capacity frS Captain Service of Complaiaat Sumoncies

 

NAME: OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J §.felix 712 Saint Deseph St.

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
Lacette , PH (5940 ;

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285

 

 

 

[4 Terence Crawley +19192-084
é Number of parties to b
FCL Loratte servedinthiscase || Pye.

P.O. Box 000
Cresson,;P

 

PA 16630-1907)

Check for service
on U.S.A,

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Address
All Telephone Numbers, and Estimated Times Available for Service): h £ 77 F eT Lere:

 

 

 

 

 

 

 

 

 

 

 

Sf:
a Far Ler2tte . W712 oe le ge/o Aural Rowte 276 Fold
2.2. Bo 1060 ,| £or% / tte, PA 13940
Cc essen, PF ¢ ore) ye HYSiCal ABETZSS ) Corer, )
é - ‘ ~ ‘
Cmaiil ins poocess ) Te f Coclivery adore 55-
Signature of Attorney other iginator ri i ry : OL AINTIFF TELEPHONE NUMBER DATE
—y yo. [J DEFENDANT Nw /. A 2/1 G /: 262 &
SPACE BELOW FOR USE OF v. S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the;total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk , Date
number of process indicated. ; Origin Serve
(Sign only for USM 285 if more .
than one USM 285 is submitted) No, No.

 

 

I hereby certify and return that I [J have personally served , [7] have Jegal evidence of service, [] have executed as shown i in "Remarks", the process described
on-the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

CT: hereby certify and returp that 1am unable to locate the individual, company, corporation, etc, named above (See remarks below)

CJ A person of suitable age and discretion
then residing in defendant's usual place
of abode

Name and title of individual served (if not shown above)

 

Address (complete only different than shown above)

 

Date Time
(] am
CJ pm

 

 

    
 

Signature of U.S Marshal or Deputy

\

Service Fee Total Mileage Charges Forwarding Fee . Total Charges Advance Deposits | Artin tas
including evdeavors) | iter

 

 

REMARKS.

| CLERK OF THE COURT

 

PRIOR EDITIONS MAY BE USED

    

PRINT 5 COPIES:
" 2 USMS RECORD
3. NO’ TICE OF SERVICE
4 BILL ING STATEMENT* ‘To be returned to the U.S. Marshal with payment, Form USM-285
Rev. 12/15/80

if any amount is owed Please remit promptly payable to U.S. Marshal
5 ACKNOWL EDGMENT OF RECEIPT

|

Automated 01/00
